Citation Nr: 0028743	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-11 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran effectively had active service from March 1957 to 
January 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Entitlement to service connection for a skin disorder, 
psoriasis, was last denied in an April 1992 Board decision.

2.  Evidence received since the Board's April 1992 decision 
consists of private medical opinions, various VA examination 
reports, and a lay statement.  In effect, the state of the 
record has been supplemented with evidence bearing directly 
and substantially upon the issue of entitlement to service 
connection.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

4.  The record contains medical evidence showing that the 
veteran's psoriasis is related to events in service.


CONCLUSIONS OF LAW

1.  Evidence received since the Board's April 1992 decision 
that denied service connection for psoriasis is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The veteran's claim of entitlement to service connection 
for psoriasis is reopened.  38 U.S.C.A. § 5108 (West 1991).

3.  The veteran's psoriasis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  Board decisions are also final 
and may be reopened only upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

When the Board considered the veteran's claim in April 1992, 
the record did not contain any clinical evidence relating the 
veteran's psoriasis to his service, nor did the veteran's 
service medical records reflect treatment for this injury or 
any residuals upon separation examination.

The veteran's private medical records, dated from January 
1979 to July 1988, indicated that the veteran had been 
treated for psoriasis since 1971 but did not contain any 
medical opinion or discussion relating the veteran's 
psoriasis to his service.  

VA records dated in August 1988 and an August 1988 VA 
examination reflected the veteran's reported history of 
having had psoriasis for the past 25 years but did not offer 
any clinical discussion as to the onset or etiology of the 
veteran's psoriasis.

At his RO hearing (conducted in June 1991), the veteran 
testified that he had experienced an electrical shock in 
approximately 1962, while performing routine maintenance on 
high power transformers.  (Transcript (T.) at 2).  His left 
arm had been involved, burned and scarred, and within a few 
days after this incident, he developed skin problems.  Id.

Subsequent to April 1992, the record was supplemented with 
additional private medical opinions addressing the etiology 
of the veteran's psoriasis, various VA examination reports 
addressing the etiology of the veteran's psoriasis, and a lay 
statement as to in-service events.

The additional private medical opinions, dated from July to 
August 1998, indicate that the onset of the veteran's 
psoriasis dates back to his military service, when he 
received an electrical shock that was followed by onset of a 
skin rash.  This trauma produced by the electrical burn 
represented a Koebnerization of the veteran's psoriasis that 
was produced by this cutaneous injury.  It was noted that 
this was not an uncommon occurrence.

The March 1999 VA examination acknowledges the Koebner 
phenomenon and notes that it is conceivable that the 
veteran's electric shock might have exacerbated the veteran's 
psoriasis.  It was also noted, however, that this would not 
have caused the veteran's psoriasis.

The August 1999 VA examination also acknowledges the Koebner 
phenomenon and notes that it is possible that the in-service 
electrical shock initiated the veteran's psoriasis disease, 
which the veteran might have gotten anyway later in life.  
The examiner noted that the veteran had a five-millimeter 
scar on his left forearm.

A lay statement from one of the veteran's fellow servicemen 
indicates that the veteran received a severe electric shock 
in 1962, while serving aboard the U.S.S. Wilkinson.  The 
veteran had been working on a transmitter cabinet.  This 
individual noted that he had served with the veteran aboard 
the U.S.S. Wilkinson and that following this incident, the 
veteran had been taken to sick bay by two other fellow 
servicemen.  The veteran's arm had been bandaged and treated 
with creams.  Subsequently, the veteran had been given other 
creams for skin rashes.

III.  Analysis

When the Board considered and denied the veteran's claim of 
service connection for psoriasis, it did so on the basis that 
there was no evidence of record showing that the veteran's 
psoriasis was incurred in service, as the veteran's service 
medical records did not document this event, and there was no 
clinical evidence of a relationship between the veteran's 
service and his psoriasis.  Subsequently, the veteran 
supplemented the record with just such evidence, or its 
effective equivalent, i.e., a lay statement as to in-service 
events and medical opinions relating the veteran's psoriasis 
to the electrical shock experienced in service.  Given the 
presumption of credibility afforded evidence presented by a 
veteran in an attempt to reopen a previously denied claim, 
the Board finds this additional correspondence to be new and 
material evidence.  See Justus v. Principi, supra; see also 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Here, the lay statement corroborates the veteran's assertions 
as to events in 1962, and the medical opinions (both private 
and VA) indicate that the veteran's psoriasis is related to 
the electric shock to the left forearm the veteran received 
in service, while performing maintenance on electrical 
equipment aboard the U.S.S. Wilkinson.  In effect, this 
additional, post-April 1992, evidence addressed the Board's 
previous reasons and bases for a denial of service 
connection.  Given that this additional evidence directly 
addressed the previous reasons for denial, the Board 
currently finds that the veteran has submitted evidence that 
bears directly and substantially upon the specific matter 
under consideration and that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156.  As such, the veteran has submitted new and material 
evidence, and his claim is reopened.

Upon reaching this determination, the Board notes the 
application of a three-step test with respect to new and 
material cases.  Under the Elkins test, VA must first 
determine whether the veteran has submitted new and material 
evidence under 38 C.F.R. § 3.156 to reopen the claim; if so, 
VA must determine whether the claim is well grounded based on 
a review of all the evidence of record; lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App. 203, 206 
(1999); Elkins v. West, supra.

In this respect, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for psoriasis.  
The Board also finds that the veteran has submitted a well 
grounded claim of entitlement to service connection for 
psoriasis, as the record now contains medical evidence of a 
current disability (psoriasis), evidence of in-service 
incurrence (the veteran's assertions and the lay statement as 
to in-service incurrence), and medical evidence of a nexus 
between the veteran's service and his psoriasis.  See Caluza 
v. Brown, 7 Vet. App. 498 (1994).  Accordingly, the Board 
must now address the merits of the veteran's claim.

As to the merits, the Board finds that the evidence for and 
against the veteran's claim is in equipoise.  As such, given 
this approximate balance of evidence, the benefit of the 
doubt is for application in this instance, and service 
connection is granted for the veteran's psoriasis.  See 
38 U.S.C.A. § 5107(b).

Here, to reiterate, the Board finds that there is medical 
evidence of a current disability (psoriasis).  The Board also 
finds that there is medical evidence of a nexus between the 
veteran's psoriasis and events in service, specifically the 
electrical shock to the left forearm in 1962.  With respect 
to this medical evidence, the Board stresses that both the 
private opinions and those rendered by VA examiners 
acknowledge the Koebner phenomenon and its possible (or 
likely) initiation of the veteran's psoriasis, given the 
electric shock to the veteran's left forearm.

As to in-service incurrence, the Board recognizes that the 
veteran's service medical records, including separation 
examination, are negative for any documentation of the 1962 
electrical shock to the veteran's forearm, but this absence 
of evidence, in light of the veteran's consistently reported 
medical history of having developed psoriasis while in the 
service and the corroborative lay statement, does not work to 
place the weight of the evidence against the veteran's claim.  
In effect, the Board finds that the negative evidence in this 
instance, i.e., silent service medical records, does not 
outweigh the evidence in favor of the veteran's claim, 
particularly given the veteran's consistently reported 
service medical history and the clinical evidence as to a 
causal relationship.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of service connection for psoriasis, the 
claim is reopened.

Service connection for psoriasis is granted.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

